POWER OF ATTORNEY Each person whose signature appears below hereby constitutes and appoints the Secretary and Assistant Secretaries of FEDERATED TRADE FINANCE INCOME FUND and each of them, their true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution for them and in their names, place and stead, in any and all capacities, to sign the Registration Statement on Form N-2, relating to the proposed establishment of the Trust, and any amendments to the Registration Statement, including post-effective amendments, and to sign any and all documents to be filed with the Securities and Exchange Commission pursuant to the Securities Act of 1933, the Securities Exchange Act of 1934 and the Investment Company Act of 1940; and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission by means of the Securities and Exchange Commission's electronic disclosure system known as EDGAR, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to sign and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as each of them might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue thereof. SIGNATURES TITLE DATE /s/John F. Donahue Trustee August 12, 2010 John F. Donahue /s/ J. Christopher Donahue J. Christopher Donahue President and Trustee August 12, 2010 (Principal Executive Officer) /s/ Richard A. Novak Richard A. Novak Treasurer August 12, 2010 (Principal Financial Officer) /s/ John T. Conroy, Jr. Trustee August 12, 2010 John T. Conroy, Jr. /s/ Nicholas P. Constantakis Trustee August 12, 2010 Nicholas P. Constantakis Federated Trade Finance Income Fund – Power of Attorney Page 2 /s/ John F. Cunningham Trustee August 12, 2010 John F. Cunningham /s/ Maureen Lally-Green Trustee August 12, 2010 Maureen Lally-Green /s/ Peter E. Madden Trustee August 12, 2010 Peter E. Madden /s/ Charles F. Mansfield, Jr. Trustee August 12, 2010 Charles F. Mansfield, Jr. /s/ R. James Nicholson Trustee August 12, 2010 R. James Nicholson /s/ Thomas M. O’Neill Trustee August 12, 2010 Thomas M. O’Neill /s/ John S. Walsh Trustee August 12, 2010 John S. Walsh /s/ James F. Will Trustee August 12, 2010 James F. Will /s/ Gregory P. Dulski Assistant Secretary August 12, 2010 Gregory P. Dulski
